DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-19 and 26-33 are pending; 
Claims 1-19 and 26-28 are original; claims 29-33 are new; claims 20-25 are canceled; claims 1-9 and 28 are withdrawn;
Claims 10-19, 26-27 and 29-33 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statements (IDS) have been filed on 4/15/2020, 08/13/2020 and on 4/30/2021 and reviewed by the Examiner.
Election/Restrictions
Applicant's election with traverse of Group II (claims 10-19 and 26-27 in the reply filed on 09/07/2022 is acknowledged.  The traversal is on the grounds that it would not be burdensome for the office to also examine the non-elected groups and that Requiring Applicant to prepare and file additional applications to pursue the subject matter of the non-elected groups imposes significant cost and time demands upon Application. This is not found persuasive because as noted in the office action mailed on 08/26/2022 the inventions have acquired a separate status in the art in view of their different classification, the inventions require different field of search and search queries. The prior art applicable to one group may not likely applicable to another group. However, if the elected invention is found allowable, the Applicant may amend the non-elected claims to include the subject matter of the allowable claim for the rejoinder of the claims, thereby saving the cost to the applicant.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 10 and 14 are objected to because of the following informalities:  
Claim 10, line 1 “each leg” should be amended to –each leg of said pair of legs–.  
Claim 14, line 1 “each leg” should be amended to –each leg of said pair of legs–.  
 Claims 16-19, 20, 32 and 33 contains similar issue.
 	Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 is indefinite because it is unclear what scope the recitation “rigidly” intends to entail because anything would flex if enough pressure is applied.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Butler (U.S. Pat. No. 1382409).
 	Regarding claim 10, Butler teaches a bipod support comprising:
 	a base (5) configured to support a drain cleaning machine [capable/intended use], the base including a recessed support surface (surface of 5);
 	a pair of legs (21), each leg connected to the base;
 	a retaining member (6) connected to the base, the retaining member positionable between a closed position in which access to the recessed support surface is precluded and an open position in which access to the recessed support surface is enabled;
 	a latch (8, 11) having a first end portion (lower portion of 8) and a second end portion (upper portion of 8 or 11), wherein one of the first end portion and the second end portion is secured to the base, and the other of the first end portion and the second end portion is secured to the retaining member.
  	Regarding claim 11, Butler teaches the first end portion (lower portion of 8) of the latch is removably secured to the base (5).
Regarding claim 12, Butler teaches the second end portion (11) of the latch is removably secured to the retaining member.
	Regarding claim 13, Butler teaches the recessed support surface (surface of 5) of the base exhibits an arcuate profile.
	Regarding claim 16, Butler teaches each leg (21) is pivotally connected (via 22) to the base such that each leg can be pivotally moved relative to the base.
 	Regarding claim 17, Butler teaches each leg (21) is rigidly connected to the base.
Regarding claim 18, Butler teaches each leg (21) is positionable between a first position (closed position) parallel with a plane (vertical plane) of the base, and a second position (open position) transverse to the plane of the base.
 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 26, 27, 29-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (U.S. Pat. No. 1382409) in view of  Sefried (U.S. Pat. No. 2420267).
	Regarding claim 19, Butler teaches the legs. However, Butler fails to teach each leg includes a compression spring and is configured to vary in length depending upon an amount of axial force applied to the leg.
 	Sefried teaches each of leg includes a compression spring (Sefried; 47) and is configured to vary in length depending upon an amount of axial force applied to the leg (Sefried; Figs. 5-7 for configuration).
Butler and Sefried are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Butler having the spring. The motivation would have been to facilitate the use of the product. Therefore, it would have been obvious to modify Butler as specified in claim 19.
	Regarding claim 26, Butler teaches a bipod support comprising:
 	a base (5) configured to support a drain cleaning machine [capable/intended use], the base including a recessed support surface (surface of 5);
 	a pair of legs (21), each leg pivotally connected (via 22) to the base such that each leg can be positioned to extend transverse to a plane of the base;
 	a retaining member (6) connected to the base, the retaining member positionable between a closed position in which access to the recessed support surface is precluded and an open position in which access to the recessed support surface is enabled;
 	a latch (8, 11) having a first end portion (lower portion of 8) and a second end portion (upper portion of 8 or 11), wherein one of the first end portion and the second end portion is secured to the base, and the other of the first end portion and the second end portion is secured to the retaining member.
Butler fails to teach each leg includes a compression spring and is configured to vary in length depending upon an amount of axial force applied to the leg.
 	Sefried teaches each of leg includes a compression spring (Sefried; 47) and is configured to vary in length depending upon an amount of axial force applied to the leg (Sefried; Figs. 5-7 for configuration).
Butler and Sefried are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Butler having the spring. The motivation would have been to facilitate the use of the product. Therefore, it would have been obvious to modify Butler as specified in claim 26.
 	Regarding claim 27, Butler teaches the recessed support surface (surface of 5) of the base exhibits an arcuate profile.
 	Regarding claim 29, Butler teaches the bipod support further comprises a curved hook (15) having opposite end portions, a first end portion of the curved hook being pivotally connected to the base (5).
 	Regarding claim 30, Butler teaches the end portion (lower end of 8) of the latch (8, 11) is removably secured to the base, and the other end portion () of the latch is secured [via other parts] to a second end portion of the curved hook (15).
 	Regarding claim 31, Butler teaches the bipod support the hook (15) and base (5) are configured to circumferentially engage an exterior surface of a drain cleaner housing when the first end portion of the latch is secured to the base [capable/intended use].
	Regarding claim 33, Butler teaches wherein each leg (21) is positionable between a first position (closed position) parallel with a plane (vertical plane of 5) of the base, and a second position (closed position) transverse to the plane of the base.
Claims 14-15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (U.S. Pat. No. 1382409) in view of  King (U.S. Pat. No. 2420267).
 	Regarding claim 14, Butler teaches the legs.
However, Butler does not explicitly teach wherein each leg includes length adjustment provisions.
 	Keng teaches each of the legs includes length adjustment provisions (Keng; 14, 18 see Figs. 1A-1D & [0038]).
Butler and Keng are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Butler having the length adjustment provisions. The motivation would have been to make the product adjustable. Therefore, it would have been obvious to modify [4] as specified in claim 14.
 	Regarding claims 15 and 32, Butler as modified the length adjustment provisions (Keng; 14, 18) include a telescoping leg assembly [Keng; 0038].
 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631